SUMMARY ORDER
Plaintiff-appellant Concourse Rehabilitation & Nursing Center, Inc. (“Concourse”) appeals from a final judgment entered in the United States District Court for the Southern District of New York (Naomi Reice Buchwald, Judge) granting defendants’ motion to dismiss on the grounds that, inter alia, (1) the district court lacked subject matter jurisdiction over plaintiffs claims arising under the Medicare Act, 42 U.S.C. §§ 1395 et seq., and (2) Concourse failed to state a constitutional claim upon which relief may be granted. *29See Concourse Rehab. & Nursing Ctr., Inc. v. Thompson, No. 03 Civ. 260, 2004 WL 434434, at *3, 2004 U.S. Dist. LEXIS 3629, at *7-*8 (S.D.N.Y. March 8, 2004). Familiarity with the facts and procedural history is assumed.
For substantially the same reasons set forth in the district court’s opinion, we conclude that the district court properly held that it lacked subject matter jurisdiction over Concourse’s claims arising under the Medicare Act. Moreover, Concourse failed to raise its constitutional claims in its opening brief and, accordingly, has waived those claims. United States v. Gabriel, 125 F.3d 89, 100 n. 6 (2d Cir.1997).
We have considered all of Concourse’s arguments and find them to be without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.